DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/05/2020 and 10/04/2018, 10/08/2018, 05/24/2019, and 12/092020 have been considered by the examiner.
Drawings
The drawings are objected to because in Fig. 5A elements 124d and 125d are misnumbered since 125d in Fig. 5B is shown to be the darker element. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims1 is objected to because of the following informalities: 
In claim 1, amend “configured to be to be” to recite –configured to be--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demarais (2007/0129720) as further evidenced by Weber (2007/0088413).
Regarding claim 1, Demarais teaches a system ([Abstract] methods and apparatus are provided for non-continuous circumferential treatment of a body lumen), comprising:
a catheter comprising an elongated member configured to be navigated through a vasculature of a patient, wherein the elongated member comprises an electrode array the electrode array including a plurality of primary electrodes spaced apart along the elongated member ([0066] Fig 9A the apparatus 300 comprises  a spiral or helical electrode element 307 which may comprise multiple discrete electrodes positioned 
a reference electrode ([0037] an external ground pad attached to the exterior of the patient for monopolar use of electrode(s) 307);
a medical device electrically coupled to the plurality of primary electrodes and to the reference electrode ([0037] field generator 50 for delivery of an electric field to the target neural fibers), wherein the medical device is configured to:
generate and deliver a plurality of monopolar cycles of monopolar radiofrequency (RF) energy field via  a monopolar electrode pair including a primary electrode of the plurality of primary electrodes and the reference electrode , wherein the monopolar RF energy field has a first volume of influence at or adjacent a target tissue site ,
generate and deliver a plurality of bipolar cycles of a bipolar RF energy field via at least one bipolar electrode pair including to primary electrodes of the plurality of primary electrodes, wherein the bipolar RF energy field has a second volume of influence ([0037] The electrode(s) 307 optionally may be individually assignable and may be utilized in a bipolar fashion, and/or may be utilized in a monopolar fashion with an external ground pad attached to the exterior of the patient…[0054] The proximal electrodes may be operated independently of the distal electrodes, and/or the proximal and distal electrodes all may be operated at the same polarity, e.g., in a monopolar fashion as active electrodes in combination with an external ground.  Alternatively or additionally, the proximal electrodes may be utilized in a bipolar fashion with one another and/or the distal electrodes may be utilized in a bipolar fashion with one another), and 
the interval between pulses (e.g., duty cycle), etc.[0055] the electrodes may be operated sequentially in any desired order to sequentially form the treatment zones).
While Demarais provides for both monopolar and bipolar RF energy fields and each provide for a volume of influence at or adjacent the target tissue site and provides for desired volume of influence ([0029] When utilizing an electric field to achieve desired circumferential treatment, the electric field parameters may be altered and combined in any combination, as desired), it is silent about specifically reciting wherein the bipolar energy RF energy field has a second volume of influence smaller than the first volume of influence. It is the examiner’s position that this inherently flows from the teaching of Demarais as evidenced by Weber.
Weber teaches a device within the same field of invention ([Abstract] treatment apparatus and methods for delivering energy at multiple selectable tissue depths as selected by a clinician) provides bipolar RF energy field has a volume of influence smaller than the volume of influence of the monopolar RF energy field ([Abstract] The electrodes may be concurrently energized with high frequency energy of the same polarity in a monopolar mode to deliver energy at a relatively deep depth into a patient's tissue, or with high frequency energy of a different polarity in a bipolar mode to provide a shallower penetration depth). Weber provides that bipolar RF 
Regarding claim 2, Demarais teaches the limitations of claim 1 as previously rejected above and wherein the primary electrode of the monopolar pair includes a first primary electrode of the plurality of primary electrodes, and wherein the two primary electrodes of the bipolar electrode pair include a second primary electrode and a third primary electrode of the plurality of primary electrodes ([0037] The electrode(s) 307 optionally may be individually assignable and may be utilized in a bipolar fashion, and/or may be utilized in a monopolar fashion with an external ground pad attached to the exterior of the patient. Paragraph [0054] specifically provides the distal electrodes can be the bipolar electrodes /second and third primary electrodes and the proximal electrodes monopolar/ first primary electrode). 
Regarding claim 3, Demarais teaches the limitations of claim 1 as previously rejected above and wherein the two primary electrodes of the bipolar electrode pair include the primary electrode of the monopolar pair ([0037] The electrode(s) 307 optionally may be individually assignable and may be utilized in a bipolar fashion, and/or may be utilized in a monopolar fashion with an external ground pad attached to the exterior of the patient). 
Regarding claim 9, Demarais teaches a method ([Abstract] methods and apparatus are provided for non-continuous circumferential treatment of a body lumen), comprising:

generating, by the processor, for delivery via the medical device, a plurality of bipolar cycles of a bipolar RF energy field via at least one bipolar electrode pair including two primary electrodes of the plurality of primary electrodes, wherein the bipolar RF energy field has a second volume of influence at or adjacent the target tissue site ([0037] The electrode(s) 307 optionally may be individually assignable and may be utilized in a bipolar fashion, and/or may be utilized in a monopolar fashion with an external ground pad attached to the exterior of the patient…[0054] The proximal electrodes may be operated independently of the distal electrodes, and/or the proximal and distal electrodes all may be operated at the same polarity, e.g., in a monopolar fashion as active electrodes in combination with an external ground.  Alternatively or additionally, the proximal electrodes may be utilized in a bipolar fashion with one another and/or the distal electrodes may be utilized in a bipolar fashion with one another);
and 
the interval between pulses (e.g., duty cycle), etc.[0055] the electrodes may be operated sequentially in any desired order to sequentially form the treatment zones). 
While Demarais provides for both monopolar and bipolar RF energy fields and each provide for a volume of influence at or adjacent the target tissue site and provides for desired volume of influence ([0029] When utilizing an electric field to achieve desired circumferential treatment, the electric field parameters may be altered and combined in any combination, as desired), it is silent about specifically reciting wherein the bipolar energy RF energy field has a second volume of influence smaller than the first volume of influence. It is the examiner’s position that this inherently flows from the teaching of Demarais as evidenced by Weber.
Weber teaches a device within the same field of invention ([Abstract] treatment apparatus and methods for delivering energy at multiple selectable tissue depths as selected by a clinician) provides bipolar RF energy field has a volume of influence smaller than the volume of influence of the monopolar RF energy field ([Abstract] The electrodes may be concurrently energized with high frequency energy of the same polarity in a monopolar mode to deliver energy at a relatively deep depth into a patient's tissue, or with high frequency energy of a different polarity in a bipolar mode to provide a shallower penetration depth). Weber provides that bipolar RF fields generate a shallower penetration depth resulting in a smaller volume of influence compared to a monopolar RF energy field providing for a deeper penetration depth resulting in a larger volume of influence. Therefore, Demarais provides for the claimed limitation.
Claim 10 recites the same limitations of claim 2 as previously rejected above. 
Claim 11 recites the same limitations of claim 3 as previously rejected above. 
Regarding claim 17, Demarais teaches a system ([Abstract] methods and apparatus are provided for non-continuous circumferential treatment of a body lumen), comprising:
means for generating ([0037] field generator 50 for delivery of an electric field to the target neural fibers) and delivering a plurality of monopolar cycles of a monopolar radiofrequency (RF) energy field having a first volume of influence at or adjacent a target tissue site;
means for generating and delivering a plurality of bipolar cycles of a bipolar RF energy field, wherein the bipolar RF energy has a second volume of influence at or adjacent the target tissue site ([0037] The electrode(s) 307 optionally may be individually assignable and may be utilized in a bipolar fashion, and/or may be utilized in a monopolar fashion with an external ground pad attached to the exterior of the patient…[0054] The proximal electrodes may be operated independently of the distal electrodes, and/or the proximal and distal electrodes all may be operated at the same polarity, e.g., in a monopolar fashion as active electrodes in combination with an external ground.  Alternatively or additionally, the proximal electrodes may be utilized in 
means for generating and delivering a plurality of alternating cycles including the plurality including the plurality of monopolar cycles and the plurality of bipolar cycles ([0029] the electric field parameters may be altered and combined in any combination, as desired.  Such parameters can include, but are not limited to, frequency, voltage, power, field strength, pulse width, pulse duration, the shape of the pulse, the number of pulses and/or the interval between pulses (e.g., duty cycle), etc.[0055] the electrodes may be operated sequentially in any desired order to sequentially form the treatment zones).
While Demarais provides for both monopolar and bipolar RF energy fields each provide for a volume of influence at or adjacent the target tissue site and provides for desired volume of influence ([0029] When utilizing an electric field to achieve desired circumferential treatment, the electric field parameters may be altered and combined in any combination, as desired), it is silent about specifically reciting wherein the bipolar energy RF energy field has a second volume of influence smaller than the first volume of influence. It is the examiner’s position that this inherently flows from the teaching of Demarais as evidenced by Weber.
Weber teaches a device within the same field of invention ([Abstract] treatment apparatus and methods for delivering energy at multiple selectable tissue depths as selected by a clinician) provides bipolar RF energy field has a volume of influence smaller than the volume of influence of the monopolar RF energy field ([Abstract] The electrodes may be concurrently energized with high frequency energy of the same polarity in a monopolar mode to deliver energy at a relatively deep depth into a patient's tissue, or with high frequency energy of a different polarity in a bipolar mode to provide a shallower penetration depth). Weber provides that bipolar RF fields generate a shallower penetration depth resulting in a smaller volume of influence compared to a monopolar RF energy field providing for a deeper penetration depth resulting in a larger volume of influence. Therefore, Demarais provides for the claimed limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demarais (2007/0129720) as further evidenced by Weber (2007/0088413).
Regarding claim 4, Demarais teaches the limitations of claim 1 as previously rejected above. Demarais is silent about specifically teaching wherein the number of the plurality of the bipolar cycles is less than 50% of the number of the plurality of monopolar cycles.
However, Demarais teaches in paragraph [0029] the electric field parameters may be altered and combined in any combination, as desired.  Such parameters can include, but are not limited to, frequency, voltage, power, field strength, pulse width, pulse duration, the shape of the pulse, the number of pulses and/or the interval between pulses (e.g., duty cycle), etc. Further evidence by Weber provides the monopolar modes deliver energy at a relatively deep depth. 
Therefore, it would have been obvious to one of ordinary skill in the art before the before the effective filing date of the claimed invention to have modified the medical device such that the plurality of bipolar cycles is less than 50% of the number of the plurality of monopolar cycles for the purposes of providing less shallow depth volume of influence and providing more deeper/larger volumes of influence. Furthermore, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II-A)).
Regarding claim 5, Demarais teaches the limitations of claim 4 as previously rejected above. Demarais is silent about specifically teaching wherein the number of the plurality of bipolar cycles is less than 10% of the number of the plurality of monopolar cycles. 
However, Demarais teaches in paragraph [0029] the electric field parameters may be altered and combined in any combination, as desired.  Such parameters can include, but are not limited to, frequency, voltage, power, field strength, pulse width, pulse duration, the shape of the pulse, the number of pulses and/or the interval between pulses (e.g., duty cycle), etc. Further evidence by Weber provides the monopolar modes deliver energy at a relatively deep depth. 
Therefore, it would have been obvious to one of ordinary skill in the art before the before the effective filing date of the claimed invention to have modified the medical device such that the plurality of bipolar cycles is less than 10% of the number of the plurality of monopolar cycles for the purposes of providing less shallow depth volume of In re Aller, 105 USPQ 233 (MPEP 2144.05 (II-A)).
Claim 12 recites the same limitations of claim 4 as previously rejected above. 
Claim 13 recites the same limitations of claim 5 as previously rejected above. 
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demarais (2007/0129720) as further evidenced by Weber (2007/0088413) and in further view of Demarais (2013/0012867).
Regarding claim 6, Demarais ‘720 teaches the limitations of claim 1 as previously rejected above and wherein the at least one bipolar electrode pair includes a first bipolar electrode pair ([0054] the proximal electrodes may be utilized in a bipolar fashion with one another and/or the distal electrodes may be utilized in a bipolar fashion with one another), deliver the plurality of bipolar cycles via in sequence ([0055] the electrodes may be operated sequentially in any desired order to sequentially form the treatment zones).
While Demarais ‘720 provides for a plurality of electrodes including a first bipolar electrode pair ([0066] the electrode element 307 may comprise multiple discrete electrodes position along the spiral), it is silent about specifically teaching a second bipolar pair and a third bipolar pair.
However, Demarais ‘867 teaches a device within the same field of invention ([Abstract] methods and apparatus for noncontinuous circumferential treatment of a body lumen) comprising a first bipolar electrode pair, a second bipolar electrode pair (Claim 1: a first electrode having a first pair of bipolar contacts and a second electrode 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of electrodes in Demarais ‘720 such that a second electrode is a second bipolar electrode pair and provide for a third electrode that is a third bipolar electrode pair and delivering the bipolar cycles via in sequence the first bipolar electrode pair, the second bipolar electrode pair and the third bipolar electrode pair since Demarais ‘867 provides treatment at the multiple lengthwise positions may be achieved concurrently or sequentially without necessitating lengthwise repositioning of the electrodes [0064].
Claim 14 recites the same limitations of claim 6 as previously rejected above. 
Claims 7, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demarais (2007/0129720) as further evidenced by Weber (2007/0088413) in view of Demarais (2013/0012867), and in further view of Deem (2005/0288730).
Regarding claim 7, the combination teaches the limitations of claim 6 as previously rejected above. While Demarais ‘720 generally provides the first bipolar electrode pair includes the first primary electrode and the second primary electrode (plurality of electrodes in distal or proximal portion of the catheter [0054] ), and Demaris ‘867 provides for a first electrode , a second electrode (Claim 1), a third electrode, and a fourth electrode (Claim 10), and at least a first and second bipolar electrode pair, the combination is silent about specifically teaching wherein the first bipolar electrode pair includes the first primary electrode and the second primary electrode, wherein the 
However, Deem teaches a device within the same field of invention (Methods and apparatus are provided for renal neuromodulation using a pulsed electric field to effectuate electroporation or electrofusion), comprising first, second third, and fourth primary electrodes (Fig. 17 [0114] the apparatus 280 can have any alternative number of proximal electrodes 286a and have a plurality of distal electrodes 286b) wherein the wherein the first bipolar electrode pair includes the first primary electrode and the second primary electrode, wherein the second bipolar electrode pair includes the second primary electrode and the third primary electrode , and wherein the third bipolar electrode pair includes the third primary electrode and the fourth primary electrode ([0113] any subset of proximal electrodes 286a may be energized together as the active or return electrodes of a bipolar electric field established between the proximal electrodes and distal electrode 286b). The Examiner interprets the sequence of electrodes and the bipolar electrode pairs in Deem to comprise the following:
first, second, third , and fourth primary electrodes 286a1 286a2 286a3  286a4 ; therefore
the first bipolar electrode pair would include 286a1  and 286a2 
the second bipolar electrode pair would include 286a2  and 286a3; and 
the third bipolar electrode pair would include 286a3  and 286a4.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention the bipolar electrode pairs such that the first bipolar 
Regarding claim 8, the combination teaches the limitations of claim 6 as previously rejected above. While Demarais ‘720 generally provides the first bipolar electrode pair includes the first primary electrode and the second primary electrode (plurality of electrodes in distal or proximal portion of the catheter [0054] ), and Demaris ‘867 provides for a first electrode , a second electrode (Claim 1), a third electrode, and a fourth electrode (Claim 10), and at least a first and second bipolar electrode pair, the combination is silent about specifically teaching wherein the first bipolar electrode pair includes the first primary electrode and the third primary electrode, wherein the second bipolar electrode pair includes the second primary electrode and the fourth primary electrode and wherein the third bipolar electrode pair includes the first primary electrode and the fourth primary electrode. 
However, Deem teaches a device within the same field of invention (Methods and apparatus are provided for renal neuromodulation using a pulsed electric field to effectuate electroporation or electrofusion), comprising first, second third, and fourth primary electrodes (Fig. 17 [0114] the apparatus 280 can have any alternative number of proximal electrodes 286a and have a plurality of distal electrodes 286b) wherein the first bipolar electrode pair includes the first primary electrode and the third primary electrode, wherein the second bipolar electrode pair includes the second primary electrode and the fourth primary electrode and wherein the third bipolar electrode pair 
first, second, third , and fourth primary electrodes 286a2 286a1 286b2  286b1 ; therefore
 the first bipolar electrode pair would include 286a2 and 286b2 
the first bipolar electrode pair would include 286a1 and 286b1; and 
the first bipolar electrode pair would include 286a2 and 286b1.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the bipolar electrode pairs such that the first bipolar pair is directed to a first and third primary electrode, the second bipolar electrode pair is directed to a second and fourth primary electrode, and the third bipolar electrode pair is directed to a first and fourth primary electrode to arrive at a certain size and shape of the zone of treatment.
Claim 15 recites the same limitations of claim 7 as previously rejected above. 
Claim 16 recites the same limitations of claim 8 as previously rejected above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ku (2012/0116382) teaches catheter and apparatuses having multi-electrode arrays for renal neuromodulation and associated systems and methods wherein [0106] the clinician optionally may choose which energy delivery element(s) 24 are used for power delivery in order to form highly customized lesion(s) within the renal artery having a variety of shapes or patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/Y.E/Examiner, Art Unit 3794